Name: Commission Regulation (EEC) No 929/88 of 7 April 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4 . 88 Official Journal of the European Communities No L 93/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 929/88 of 7 April 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application satoxy amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 30 March to 5 April 1988 for the pound sterling, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compen ­ satory amounts applicable for the United Kingdom in all sectors, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 887/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 (5), as last amended by Regulation (EEC) No 901/88 (*); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 ( ¢), lays down the rules for calculating monetary compen ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . The column 'United Kingdom* in Parts 1 , 2, 3, 4, 5, 7, 8, 9 and 10 of Annex I is hereby replaced by that given in Annex I to this Regulation. 2 . Annexes II and III are replaced by Annexes II and III to this Regulation. Article 2 This Regulation shall enter into force on 11 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24. 6. 1985, p. 6 . ') OJ No L 182, 3 . 7. 1987, p. 1 . J) OJ No L 164, 24. 6 . 1985, p. 11 . 4) OJ No L 88 , 1 . 4 . 1988, p. 6 . *) OJ No L 372 , 31 . 12 . 1987, p. 1 . ') OJ No L 89, 6 . 4 . 1988 , p. 20. ') OJ No L 310, 21 . 11 . 1985, p. 4 . ¢) OJ No L 355, 17 . 12 . 1987, p. 16. No L 93 /2 Official Journal of the European Communities 11 . 4 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 £ Esc  1 000 kg - 13,396 13,396 21,768 21,768 13,396 13,396 12,726 12,726 12,726 12,242 12,242 13,396 13,396 12,726 12,726 16,241 15,303 18,754 6,028 12,980 12,487 12,980 12,980 28,774 17,540 17,139 19,424 18,253 19,424 13,664 12,980 17,816 12,980 12,980 13,664 12,980 12,980 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 7285 7286 7287 7288 7289 1 1 2 3 3 1 1 7285 7286 11 . 4 . 88 Official Journal of the European Communities No L 93/3 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1 1 7285 7286 1 1 7285 7286 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 110412 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00  1 000 kg - 12,487 13,664 12,980 12,980 12,980 17,816 12,487 22,036 13,664 12,980 14,735 12,980 12,980 12,980 17,816 20,361 12,980 12,487 17,139 12,487 12,487 13,664 13,664 13,664 12,980 12,980 13,664 12,980 12,980 12,980 13,664 12,980 13,664 12,980 12,980 12,980 10,047 4,019 23,844 17,816 22,652 16,925 19,725 20,729 20,729 7290 7291 7292 7293 7290 7291 7292 7293 4 4 4 4 4 4 4 4 1 1 7285 7286 5 5 7294 7295 (') (') No L 93/4 Official Journal of the European Communities 11 . 4 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \  1 000 kg ­ 1108 12 00 5 7294 O 19,009 5 7295 O 19,009 1108 13 00 6 7296 O 19,009 \ 6 7297 O 19,009 1108 14 00 5 7294 O 19,009 5 7295 19,009 1108 19 90 5 7294 O 19,009 \ 5 7295 O 19,009 1109 00 00 l 28,211 1702 30 91 7 7318 l \ 24,799 1702 30 99 7 7318 \ 19,009 1702 40 90 l \ \ 19,009 1702 90 50 \ 19,009 1702 90 75 \ \ 25,932 170290 79 l \ 18,128 2106 90 55 l \ 19,009 2302 10 10 1 7622 \ - 1 7623 \ 5,532 2302 10 90 \ I 11,460 2302 20 10 \ 5,532 2302 20 90 \ \ 11,460 2302 30 10 \ 5,532 2302 30 90 \ \ 11,855 2302 40 10 ||\\\ 5,532 2302 40 90 || 11,855 2303 10 11 Il 25,177 2309 10 11 2 7624 o  2 7625 o 1,607 2309 10 13 3 7541 00  l 3 7542 oo l . 12,155 3 7543 oo 24,310 3 7544 oo  3 7545 00 3,841 3 7546 00 7,682 3 7547 00  ¢ 3 7548 oo 23,544 \ 3 7549 oo 47,088 3 7550 oo l 1,607 3 7551 oo \ 13,762 3 7552 oo 25,917 3 7626 00 1,607 3 7627 oo \ 5,448 3 7628 oo 9,289 3 7629 oo l 1,607 3 7630 oo \ 25,151 11 . 4 . 88 Official Journal of the European Communities No L 93/5 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Put Portugal Esc I I - 1 000 kg - 2309 10 13 3 7631 00 48,695 2309 10 31 2 7624 0  2 7625 o 5,090 2309 10 33 3 7541 00  3 7542 oo 12,155 3 7543 00 24,310 3 7544 00  \ 3 7545 00 3,841 3 7546 00 7,682 3 7547 oo  3 7548 00 23,544 3 7549 oo 47,088 3 7550 00 5,090 3 7551 oo 17,245 3 7552 oo 29,400 3 7626 oo 5,090 3 7627 oo 8,931 3 7628 00 12,772 3 7629 00 5,090 3 7630 00 28,634 - 3 7631 oo 52,178 2309 10 51 2 7624 o  2 7625 o 10,047 2309 10 53 3 7541 00  3 7542 00 12,155 3 7543 oo 24,310 3 7544 oo  3 7545 oo 3,841 3 7546 00 7,682 3 7547 oo  3 7548 oo 23,544 3 7549 oo 47,088 3 7550 oo I 10,047 3 7551 00 22,202 3 7552 oo I , 34,357 3 7626 oo 10,047 3 7627 oo 13,888 3 7628 oo 17,729 3 7629 oo 10,047 3 7630 oo 33,591 3 7631 oo 57,135 2309 90 31 2 7624 o  2 7625 o \ 1,607 2309 90 33 3 7541 oo __ 3 7542 oo 12,155 No L 93/6 Official Journal of the European Communities 11 . 4 . 88 - Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  1 000 kg - 2309 90 33 3 7543 oo 24,310 3 7544 OO -  3 7545 oo \ 3,841 3 7546 oo \ 7,682 3 7547 oo  3 7548 oo 23,544 3 7549 oo 47,088 \ 3 7550 oo Il 1,607 3 7551 oo Il 13,762 3 7552 oo 25,917 3 7626 oo 1,607 3 7627 oo Il 5,448 l 3 7628 oo Il 9,289 3 7629 oo Il 1,607 3 7630 oo Il 25,151 \ 3 7631 oo Il 48,695 2309 90 41 2 7624 o  2 7625 o Il 5,090 2309 90 43 3 7541 oo  3 7542 oo 12,155 3 7543 oo 24,310 \ 3 7544 oo Il  3 7545 oo Il 3,841 3 7546 oo 7,682 3 7547 oo  3 7548 oo 23,544 3 7549 oo 47,088 - 3 7550 oo 5,090 3 7551 oo 17,245 3 7552 oo 29,400 3 7626 oo 5,090 3 7627 oo 8,931 3 7628 oo 12,772 3 7629 oo 5,090 3 7630 oo 28,634 3 7631 oo 52,178 2309 90 51 2 7624 o  2 7625 o 10,047 2309 90 53 3 7541 oo  3 7542 oo 12,155 3 7543 oo 24,310 3 7544 oo  3 7545 oo Il 3,841 3 7546 oo Il 7,682 " 3 7547 oo  11 . 4 . 88 Official Journal of the European Communities No L 93/7 Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fi £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta * Esc 2309 90 53 ¢ 1 000 kg - 23,544 47,088 10,047 22,202 34,357 10,047 13,888 17,729 10,047 33,591 57,135 3 3 3 3 3 3 3 3 3 3 3 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 OC oc oc oc oc oc oc oc oc oc oc (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . O When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 93/8 Official Journal of the European Communities 11 . 4 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ - lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I  100 kg - 0103 91 10 l l 2,318 0103 92 11 l \ l 1,971 0103 92 19 \ II 2,318 020311 10 \ Il 3,014 0203 12 11 \ I 4,370 0203 12 19 l 3,376 0203 19 11 \ \ 3,376 0203 19 13 l \ 4,882 0203 19 15 2,622 0203 19 55 3 7039 4,882 l 3 7054 3,376 0203 19 59 3,376 0203 21 10 \ 3,014 0203 22 11 l 4,370 0203 22 19 IlII 3,376 0203 29 11 l 3,376 0203 29 13 li 4,882 0203 29 15 \\\\ 2,622 0203 29 55 3 7039 4,882 3 7054 3,376 0203 29 59 IIIl 3,376 0209 00 11 ||II 1,206 0209 00 19 \\ 1,326 0209 00 30 IlII 0,723 0210 11 11 lili 4,370 0210 11 19 li 3,376 0210 11 31 \\\\\l 8,499 0210 11 39 II 6,691 0210 12 11 IlliIl 2,622 0210 12 19 IIli 4,370 0210 19 10 ||li Il 3,858 0210 19 20 Il 4,219 0210 19 30 lili 3,376 0210 19 40 lil 4,882 0210 19 51 3 7039 Il 4,882 3 7054 3,376 0210 19 59 li Il 3,376 0210 19 60 Il 6,691 0210 19 70 li 8,409 11 . 4 . 88 Official Journal of the European Communities No L 93/9 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I II  100 kg - 0210 19 81 3 7039 \ 8,499 , 3 7054 \ 4,370 0210 19 89 I IIIl 4,370 1601 00 10 IlI o 4,219 1601 00 91 1 7319 oo 7,083 1 7322 oo \ 5,666 1601 00 99 1 7319 oo 4,822 1 7322 oo \ 3,858 1602 10 00 \\\ II 3,376 1602 20 90 II|| 3,918 1602 41 10 3 7327 ll 4,370 3 7328 \ 7,384 3 7329 I 4,521 1602 42 10 3 7327 \ 3,376 3 7328 6,178 3 7329 4,219 1602 49 11 3 7327 \ 4,370 3 7328 \ 7,384 3 7329 l 4,219 1602 49 13 3 7327 \ 3,376 3 7328 \ 6,178 3 7329 \ 4,219 1602 49 15 3 7327 \ 3,376 3 7328 \ M78 I 3 7329 \ 4,219 1602 49 19 3 7327 I 3,376 3 7328 l 4,069 ! 3 7329 I 3,255 1602 49 30 1 7319 l 3,376 1 7322 l 2,712 1602 49 50 \ I \ 2,019 1602 90 10 \ I \ 3,918 1602 90 51 l I \ 4,069 1902 20 30 I \ 2,019 '*) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. (') If composite food preparations (including prepared dishes) containing sausages are classified under heading No 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations . No L 93/ 10 Official Journal of the European Communities 11 . 4 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg ; Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I  100 kg live weight  0102 90 10 l o I 3,705 0102 90 31 \ \ (') l 3,705 0102 90 33 o \ 3,705 0102 90 35 \ \ C) l 3,705 0102 90 37 I 3,705 \ I \  100 kg net weight  0201 10 10 \ I I 7,040 0201 10 90 \ I l 7,040 0201 20 11 I 7,040 0201 20 19 I 7,040 0201 20 31 l \ 5,632 0201 20 39 l l 5,632 0201 20 51 l 8,447 0201 20 59 l \ 8,447 0201 20 90 I 5,632 0201 30 00 I 9,633 0202 10 00 l Il 6,261 0202 20 10 \ o 6,261 0202 20 30 1 7014 Il 1,002 1 7018 1,002 1 7019 (2&gt; 5,009 0202 20 50 1 7014 1,565 l 7018 1,565 1 7019 (a&gt; 7,827 0202 20 90 II o Il 5,009 0202 30 10 0 7,827 0202 30 50 II OC) Il 7,827 0202 30 90 2 7034 1,565 2 7038 0 Il 7,827 0206 10 95 IlIl 9,633 0206 29 91 IlIl 7,827 0210 20 10 || Il 5,632 0210 20 90 |1 Il 8,040 0210 90 41 Il Il 8,040 0210 90 90 li 8,040 1602 50 10 4 7330 Il 8,040 4 7331 4,817 4 7332 3,223 1602 90 61 4 7332 3,223 No L 93/ 1111 . 4 . 88 Official Journal of the European Communities (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other tfian those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be grantea by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3 ) Entry under this subheading is subject to the . production of a certificate issued on conditions laid down by the competent auth ­ orities of the European Communities . No L 93/ 12 Official Journal of the European Communities 11 . 4 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF  Greece Dr Ireland £ Irl Spain Pta Portugal Esc l l l - 100 pieces 0105 11 00 I \ I \ 0,321 0105 19 10 0,937 0105 19 90 \ 0,321 I l  100 kg  0105 91 00 \ I 1,395 0105 99 10 \ L 2,269 0105 99 20 \ l 2,151 0105 99 30 l 1,533 0105 99 50 I \ l 2,242 0207 10 11 \ 1,752 0207 10 15 1 l 1,992 0207 10 19 \ 2,171 0207 10 31 II 2,191 0207 10 39 \ 2,401 0207 10 51 \ \ \ 2,670 0207 10 55 ||\ 3,241 0207 10 59 II 3,602 0207 10 71 \ 3,073 0207 10 79 Il 3,360 0207 10 90 Il Il 3,203 0207 21 10 Il 1,992 0207 21 90 Il||Il l 2,171 0207 22 10 Il Il l 2,191 0207 22 90 Il\\ l \ 2,401 0207 23 11 II 3,241 0207 23 19 || l 3,602 0207 23 51 II Il l 3,073 0207 23 59 Illi \ 3,360 0207 23 90 II||Il 3,203 0207 39 1 1 IIli I 5,906 0207 39 13 lili I l 2,388 0207 39 15 Il||Il l 1,818 0207 39 17 II Il 1,259 0207 39 21 ||II 3,288 0207 39 23 Il 3,088 0207 39 25 Il|| l 5,595 0207 39 27 liIIIl 1,259 0207 39 31 II l 4,600 0207 39 33 II I 2,641 Official Journal of the European Communities No L 93 / 1311 . 4 . 88 CN-codc Table \ Positive Negative Notes Germany Nether ­ lands - United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc Additional code 100 kg  1,818 1,259 3,505 1,643 2,957 5,595 1,259 7,057 5,906 3,962 3,696 3,523 1,818 1,259 5,040 3,288 4,872 3,088 4,621 5,595 1,259 5,906 2,388 1,818 1,259 3,288 3,088 5,595 1,259 4,600 2,641 1,818 1,259 3,505 1,643 2,957 5,595 1,259 7,057 5,906 3,962 3,696 3,523 1,818 1,259 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 93/ 14 Official Journal of the European Communities 11 . 4 . 88 Positive ' Negative Denmark France Greece Ireland CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc - 100 kg  5,040 3,288 4,872 3,088 4,621 5,595 1,259 2,798 100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,669 0,229 - 100 kg  2,021 9,459 4,123 4,406 9,136 2,345 4,381 6,155 5,899 6,155 8,206 1,112 8,206 1,112 7323 7324 7323 7324 7323 7324 2 2 2 2 2 2 Official Journal of the European Communities No L 93/ 1511 . 4 . 88 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands United Kingdom Portugal CN-code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 Esc £  100 kg a + c 11,775 6,076 1,919 11,775 d + f d + f a+c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 6,076 Table Additionalcode Notes 1 7058 \ 2 7059 \ 2 7074 II 2 7078 II 2 7079 II 3 7089 3 7089 1 7058 1 7058 1 7058 \ lil 7058 1 7058 1 7058 1 7058 \ 1 7058 1 7058 1 7058 Il 4 7093 Il 4 7094 Il 4 7097 II 5 7098 II 5 7099 Il 5 7114 Il 1 7058 II 3 7089 II 1 7058 II 1 7058 1 7058 1 7058 Il 1 7058 Il 1 7058 1 7058 1 7058 1 7058 1 7058 II 1 7058 II 1 7058 Il 1 7058 Il 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 11,775 6,076 a + c a + c d+f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c No L 93/ 16 Official Journal of the European Communities U. 4 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ . lands F! United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg ­ 0404 90 39 1 7058 \ Il a+ c ' 040490 51 1 7058 \ a + c + f 0404 90 53 1 7058 l \ a + c + f 0404 90 59 1 7058 l a + c + f 0404 90 91 1 7058 \ l a + c + f 0404 9093 1 7058 \ a + c + f 0404 90 99 il 7058 \ Il a+ c + f 0405 6 7118 I 3,308 6 7119 I 3,390 6 7134 \ 7,587 6 7138 \ \ 7,776 6 7139 11,556 6 7154 \ Il 11,845 6 7158 30,711 6 7159 \ 31,478 6 7174 0,599 6 7178 Il 0,614 6 7189 Il 20,672 6 7193 21,189 6 7194  6 7197 liIl b x coef 6 7198  6 7199 \ b x coef 6 7214  6 7218 IlIl b x coef \ 6 7219 b x coef 6 7222  6 7223 IlIl bx coef 6 7225 liIl b 0406 10 10 7 7226 II  7 7227 II 14,641 7 7228 \\ 17,146 7 7229 ||Il 10,065 7 7230 13,424 7 7231 li 4,575 7 7232 IlIl 6,813 0406 10 90 7 7226 li  7 7228 17,146 7 7230 liIl 13,424 7 7232 li 6,813 0406 20 10 IIIIII  0406 20 90 8 7233 li 17,146 8 7234 23,156 0406 30 10 9 7235 \\  9 7236 6,172 11 . 4 . 88 Official Journal of the European Communities No L 93/ 17 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \  100 kg - 0406 30 10 9 7237 I 9,062 9 7238 \ 13,197 9 7239 I 15,650 0406 30 31 9 7235 \  9 7236 \ 6,172 9 7237 \ 9,062 9 7238 13,197 0406 30 39 9 7235 l  9 7236 6,172 9 7237 9,062 9 7238 \ \ 13,197 l 9 7239 l 15,650 0406 30 90 ||Il 15,650 0406 40 00 10 7240 \  10 7241 16,284 0406 90 11 11 7242 13,424 11 7243 \ l  11 7244 Il 14,641 11 7245 l 17,146 11 7246 \ 10,065 11 7247 Il 13,424 0406 90 13 12 7248  12 7249 13,424 12 7250 Il 20,078 0406 90 15 12 7248  12 7249 Il 13,424 ' 12 7250 20,078 0406 90 17 12 7248  12 7249 Il 13,424 12 7250 \ 20,078 0406 90 19 lili  0406 90 21 13 7251 Il  13 7252 18,442 0406 90 23 14 7254 Il  14 7255 \ 14,641 14 7256 17,146 14 7257 10,065 14 7258 l l 13,424 0406 90 25 14 7254 \  - 14 7255 \ I 14,641 14 7256 \ 17,146 14 7257 \ l 10,065 14 7258 13,424 0406 90 27 14 7254 Il\  14 7255 14,641 No L 93/ 18 Official Journal of the European Communities 11 . 4 . 88 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscF1 £ 0406 90 27 - 100 kg  17,146 10,065 13,424 0406 90 29 14,641 17,146 10,065 13,424 0406 90 31 14,641 17,146 10,065 13,424 0406 90 33 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 15 15 15 15 15 15 15 15 15 15 14 14 14 14 14 14 14 14 14 14 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 0406 90 35 040690 37 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 0406 90 39 0406 90 50 14,641 17,146 10,065 13,424 0406 90 61 0406 90 63 0406 90 69 23,156 11 . 4 . 88 Official Journal of the European Communities No L 93/ 19 Positive Negative Denmark France Greece Ireland Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy Spain DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 7 7 7 7 7 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 14 14 14 14 14 14 7 7 7 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 14,641 17,146 10,065 13,424 14,641 17,146 10,065 13,424 4,575 6,813 No L 93/20 Official Journal of the European Communities 11 . 4 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l  100 kg - 0406 90 93 7 7226 I  7 7231 \ 4,575 7 7232 I 6,813 04069097 7 7226 \  7 7228 \ 17,146 7 7230 \ 13,424 7 7232 l I 6,813 0406 90 99 7 7226 1  7 7228 17,146 7 7230 l 13,424 7 7232 l L 6,813 2309 10 15 4 7553 \ 1,215 4 7554 \ \ 2,431 l 4 7555 \ 3,646 l 4 7556 \ 4,558 4 7557 5,105 4 7558 l 5,470 4 7559 \ 0,384 4 7569 0,768 4 7573 l l 1,152 4 7574 1,440 4 7577 \ 1,613 4 7578 l 1,728 4 7579 2,354 4 7580 \ 4,709 4 7581 7,063 4 7582 8,829 4 7583 Il l 9,889 4 7584 10,595 2309 10 19 4 7553 Il 1,215 4 7554 2,431 4 7555 Il 3,646 4 7556 4,558 4 7557 Il 5,105 4 7558 \ 5,470 7559 \ 0,384 4 7569 Il 0,768 4 7573 1,152 4 7574 1,440 4 7577 1,613 4 7578 1,728 4 7579 2,354 4 7580 Il\ 4,709 | 4 | 7581 \l 7,063 4 7582 8,829 11 . 4 88 Official Journal of the European Communities No L 93/21 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dt Ireland £ Irl Spain Pta Portugal Esc \ \ \  100 kg - 2309 10 19 4 7583 I l 9,889 \ \ 7584 I 10,595 2309 10 39 4 7553 I 1,215 4 7554 \ 2,431 4 7555 I \ 3,646 4 7556 4,558 4 7557 5,105 4 7558 5,470 4 7559 0,384 4 7569 0,768 4 7573 1,152 7574 1,440 4 7577 1,613 4 7578 1,728 4 7579 \ 2,354 4 7580 4,709 4 7581 IlI 7,063 4 7582 l 8,829 4 7583 9,889 4 7584 Il\ 10,595 2309 10 59 4 7553 1,215 4 7554 Il 2,431 4 7555 3,646 4 7556 \ 4,558 4 7557 l 5,105 4 7558 Il 5,470 4 7559 0,384 4 7569 Il l 0,768 4 7573 Il 1,152 4 7574 1,440 4 7577 Il l 1,613 4 7578 1,728 4 7579 2,354 4 7580 Il\ 4,709 4 7581 \ \ \ 7,063 4 7582 Il 8,829 4 7583 9,889 4 7584 Il\ 10,595 2309 10 70 4 7553 Il 1,215 4 7554 2,431 4 7555 Il 3,646 4 7556 Il 4,558 4 7557 l 5,105 4 7558 Il 5,470 \ 4 7559 Il 0,384 No L 93/22 Official Journal of the European Communities 11 . 4 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ " Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ; Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg  2309 10 70 4 7569 \ 0,768 4 7573 1,152 4 7574 I l 1,440 4 7577 \ 1,613 4 7578 l 1,728 4 7579 \ 2,354 4 7580 l 4,709 4 7581 \ \ 7,063 4 7582 \ 8,829 4 7583 l I 9,889 4 7584 \ 10,595 2309 90 35 4 7553 I l 1,215 4 7554 \ , 2,431 4 7555 \ 3,646 1 4 7556 \ 4,558 4 7557 l 5,105 4 7558 \ \ 5,470 l 4 7559 l 0,384 4 7569 I 0,768 4 7573 \ 1,152 l 4 7574 l 1,440 4 7577 \ 1,613 4 7578 l 1,728 4 7579 l 2,354 4 7580 \ \ 4,709 4 7581 l 7,063 4 7582 Il l 8,829 4 7583 I. 9,889 4 7584 \ l 10,595 2309 90 39 4 7553 l 1,215 \ 4 7554 l 2,431 4 7555 3,646 4 7556 li l 4,558 4 7557 II 5,105 4 7558 Il 5,470 4 7559 Il 0,384 4 7569 II\ 0,768 4 7573 li 1,152 I 4 7574 II l 1,440 4 7577 || 1,613 4 7578 \ 1,728 4 7579 II 2,354 4 7580 II 4,709 4 7581 II\ 7,063 4 7582 li 8,829 11 . 4 . 88 Official Journal of the European Communities No L 93/23 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I  100 kg - 2309 90 39 4 7583 9,889 4 7584 10^595 2309 90 49 4 7553 \ 1,215 4 7554 \ 2,431 4 7555 \ 3,646 I 4 7556 4,558 4 7557 5,105 4 7558 \ 5,470 4 7559 \ \ 0,384 l 4 7569 \ \ 0,768 4 7573 \ 1,152 4 7574 1,440 \ 4 7577 1,613 \ 4 7578 1,728 4 7579 \ 2,354 4 7580 \ 4,709 4 7581 7,063 4 7582 8,829 4 7583 9,889 4 7584 10,595 2309 90 59 4 7553 \ I 1,215 4 7554 \ 2,431 4 7555 3,646 4 7556 \ 4,558 4 7557 5,105 4 7558 l 5,470 4 7559 l 0,384 4 7569 l 0,768 4 7573 l 1,152 4 7574 \ \ 1,440 4 7577 \ \ 1,613 4 7578 1 \ 1,728 I 4 7579 Il 2,354 4 7580 \ 4,709 4 7581 Il\ 7,063 4 7582 \ 8,829 4 7583 9,889 4 7584 Il 10,595 2309 90 70 4 7553 Il 1,215 4 7554 2,431 4 7555 \ 3,646 4 7556 Il 4,558 4 7557 5,105 4 7558 \ 5,470 4 7559 l 0,384 No L 93/24 Official Journal of the European Communities 11 . 4 . 88 Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 £ Esc 2309 90 70 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 - 100 kg - 0,768 1,152 1,440 1,613 1,728 2,354 4,709 7,063 8,829 9,889 10,595 4 4 4 4 4 4 4 4 4 4 ¢ % milk fat/ 100 kg product  0,231 0,253 a b % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product ¢ 0,101c % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 0,118d  °/o sucrose/ 100 kg product  f 0,047 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case , the actual content by weight of these products and the lactose content of the addedwhey. 11 . 4 . 88 Official Journal of the European Communities No L 93/25 PART 7 SECTOR SUGAR Monetary compensatory amounts \ Positive Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs : Denmark Dkr Italy Lit - France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg 1701 11 10 3 7334 o 3,922 3 7335 I 3,922 1701 11 90 3 7334 0) 3,922 3 7335 I 3,922 1701 12 10 3 7334 0 3,922 - 3 7335 I 3,922 1701 12 90 3 7334 o 3,922 3 7335 \ 3,922 1701 91 00 4 7337 0 4,695 1701 99 10 5 7340 I 4,695 1701 99 90 5 7340 l 4,695 \ \ l  100 kg of dry matter  1702 30 10 5 7340 4,695 I 1702 40 10 5 7340 I 4,695 l 1702 60 10 5 7340 l 4,695 l Il||  % sucrose content and 100 kg net - 1702 60 90 8 7345 C) 0,0470 I 8 7346 0 I 0,0470 8 7347 (V 0,0470 l liIl  100 kg of dry matter  1702 90 30 5 7340 4,695 IIIlII  % sucrose content and 100 kg net - 1702 90 60 9 7349 0 0,0470 9 7350 C) 0,0470 \ 9 7351 O 0,0470 1702 90 71 10 7353 O 0,0470 1702 90 90 8 7345 0 0,0470 l 8 7346 O 0,0470 8 7347 O 0,0470 IlIlIl  100 kg of dry matter  2106 90 30 5 7419 4,695 \\ \  % sucrose content and 100 kg net 2106 90 59 6 7423 o 0,0470 6 7424 o 0,0470 6 7425 o \ 0,0470 \ No L 93/26 Official Journal of the European Communities 11 . 4 . 88 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (3) The sucrose content, including other sugars expressed as sucrose , shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . No L 93/2711 . 4; 88 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM Fi £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0403 10 51 I \  100 kg ­10,597 0403 10 53 \ 12,132 0403 10 59 I \ 17,418 0403 10 91 \ I \  0403 10 93 \ I  0403 10 99 \ \ 2,754 0403 90 71 I \ 10,597 , 0403 90 73 l \ 12,132 0403 90 79 \ \ 17,418 0403 90 91 Il \  &amp;403 90 93 II  0403 90 99 ||\ 2,754 1517 10 10 II 2,860 1517 90 10 \ 2,860 1704 10 11 \ 2,790 1704 10 19 \ li 2,790 1704 10 91 \ \ 3,139 1704 10 99 \ 3,139 1704 90 51 1 # 1704 90 55 2 # 1704 90 61 2 * 1704 90 65 2 # Il 1704 90 71 2 !!Ill 1704 90 75 1 # Il 1704 90 81 2 liIl 1704 90 99 1 * 1806 20 10 1 1806 20 30 1 * 1806 20 50 1 * 1806 20 70 1 I '! 1806 20 90 2 * 1806 31 00 1 X Il! 1806 32 10 3 * 1806 32 90 3 l 1806 90 11 3 * 1806 90 19 1 # 1806 90 31 1 1806 90 39 3 I. -! l 1806 90 50 1 * No L 93/28: Official Journal of the European Communities 11 . 4 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 kg  3 3 2 3 2 2,796 2,796 2,362 2,796 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 1 1 1 1 1 1 1 1 1 1 3 3 3 3 4 4 3 2 2,116 3,029 3,635 4,169 5,091 6585 7585 6586 7586 3,803 2,775 5,408 2,141 2,141 3,803 2,775 5,408 7001 7002 7003 7004 7005 2,746 3,929 11 . 4 . 88 Official journal of the European Communities No L 93/29 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit : France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ l  100 kg   7006 I l   7007 l 2,431  7008 l 3,277  7009 I 4,460  7010 I   7011 \ \ 2,147  7012 \ 3,034  7013 l 3,880  Il 7015 \   7016 \ 2,798  7017 \ 3,685  II 7020 l l   || 7021 \ 2,497  7022 l 3,385  Il 7023 \ 4,230  7024 \ 5,413 Il 7025 l 2,014  7026 Il 3,028  7027 \ 3,915  7028 \ 4,760  Il 7029 \ 5,943  || 7030 2,617  II 7031 l 3,631  Il 7032 \ 4,518  Il 7033 Il l 5,363  7035 3,268  II 7036 Ill 4,282  II 7037 Il 5,169  7040 \ 4,451  II 7041 Il l 5,465  li 7042 6,352  7043 7,197  II 7044 8,380  II 7045 \ 4,981  7046 l 5,995  II 7047 6,882  7048 \ 7,728  || 7049 l 8,911  II 7050 5,584  II 7051 6,598  7052 7,485  7053 8,331  II 7055 Il 6,235  7056 7,249  7057 l \ 8,136 No L 93/30 Official journal of the European Communities 11 . 4 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I  100 kg -  \ 7060 \ \ 7,948  \ 7061 II 8,962  7062 III 9,849  \ 7063 \ 10,694 -  \ 7064 \ 11,877  \ 7065 II 8,478  Il 7066 9,492  \ 7067 \ 10,380  7068 11,225  7069 12,408  7070 9,081  Il 7071 Il 10,095  Il 7072 Il 10,983  \ 7073 11,828  \ 7075 9,732  \ 7076 10,746  \ 7077 \ 11,634  \ 7080 I 15,472  7081 16,486  Il 7082 Il 17,373  Il 7083 Il 18,219  Il 7084 Il\ 19,402  Il 7085 Il 16,002  7086 I 17,016  Il 7087 17,904  Il 7088 Il 18,749  Il 7090 Il 16,605  Il 7091 Il 17,619  Il 7092 Il 18,507  Il 7095 17,256  7096 II 18,270  7100 (")   Il 7101 ( «)   Il 7102 n 2,473  7103 (") \ 3,318  Il 7104 (..) 4,501  Il 7105 n   Il 7106 n 2,116  Il 7107 n \ 3,004 '  Il 7108 (u) 3,849  \\ 7109 (") 5,032  7110 l   7111 n 2,719  7112 / i »\ 3,607  7113 n »\ 4,452 11,4 . 88 Official Journal of the European Communities No L 93 /31 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc Il  100 kg -  - 7115 n 2,356 l Il 7116 3,370  Il 7117 4,258  7120 2,055  7121 3,069  7122 n 3,957  Il 7123 (U) \ 4,802  Il 7124 l 5,9&amp;5  7125 n 2,586  7126 o 3,600  Il 7127 ( «) 4,487  Il 7128 5,332  Il 7129 n 6,515  Il 7130 o 3,189  Il 7131 4,203  Il 7132 \ 5,090  Il 7133 5,935  Il 7135 n 3,840  Il 7136 n 4,854  7137 ( «) Il 5,741  7140 &lt;U) Il 5,023  \ 7141 n Il 6,037  7142 (u) Il 6,924  7143 n Il 7,769  7144 o Il 8,952  7145 (w) Il 5,553  7146 n 6,567  7147 (l.) Il 7,455  7148 (  ¢) Il 8,300  7149 (u) Il 9,483  7150 n Il 6,156  \ 7151 n Il 7,170  \ 7152 n Il 8,058 \  \ 7153 n Il 8,903  l 7155 n 6,807  I 7156 n \ 7,821  I 7157 n \ 8,709  l 7160 n 8,520  I 7161 n 9,534  l 7162 n 10,421  7163 18 11,266  7164 n l 12,449  ' 7165 n \ 9,050  I 7166 n \ 10,064  \ 7167 18 \ 10,952 11 . 4 . 88No L 93/32 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \ \ I  100 kg   l 7168 n 11,797  1 7169 ( ») 12,980  7170 o 9,653  \ 7171 ( ») 10,667  1 7172 ( ») 11,555  Il 7173 o 12,400  \\ 7175 (") \ 10,304  7176 C) 11,318  li 7177 (u) 12,206  7180 c) \ 16,044  I 7181 n Il 17,058  \ 7182 n 17,946  7183 n 18,791  Il 7185 (") Il 16,574  \ 7186 (U) Il 17,589  7187 (") Il 18,476  7188 o 19,321  li 7190 o 17,177  7191 n 18,192  Il 7192 n Il 19,079  Il 7195 18 17,828  7196 n 18,843  \\ 7200 2,426   7201 n Il 3,440  7202 n Il 4,327  li 7203 n 5,173  7204 n 6,356  7205 n 2,956  Il 7206 n 3,970  \\ 7207 n 4,858  7208 n 5,703  II 7209 n 6,886  Il 7210 n 3,559  II 7211 n 4,573  II 7212 n 5,461  \\ 7213 n 6,306  7215 n 4,210  Il 7216 ( ») 5,224  \\ 7217 n Il 6,112  li 7220 ( ») 4,861  7221 (  ¢) 5,875  7260 (u) 10,056  li 7261 n Il 11,070  li 7262 n 11,958  7263 ( ».) Il 12,803 Official Journal of the European Communities No L 93/3311 . 4 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg   7264 n 13,986  7265 I 10,587  7266 18 11,601  I 7267 18 12,488  7268 n I 13,333  7269 ( ) 14,516  II 7270 n 11,190  II 7271 ( ¢ ¢) 12,204  || 7272 ( ») 13,091  II 7273 13,936  || 7275 (u) 11,841  Il 7276 (M) 12,855  Il 7280 ( ») 12,492  II 7300 (,.) 3,882  7301 ( ») \ 4,896  7302 r) 5,783  II 7303 6,628  II 7304 c) \ 7,811  II 7305 (u) \ 4,412  II 7306 (u) \ 5,426  Il 7307 (U) 6,314  Il 7308 (") 7,159  Il 7309 (") \ 8,342  Il 7310 o 5,015  II 7311 (H) 6,029  II 7312 (M) 6,917  II 7313 (") 7,762  II 7315 (,.) 5,666  II 7316 (") 6,680  II 7317 (") 7,568  II 7320 (") 6,317  II 7321 (") I 7,331  II 7360 (") 10,240  Il 7361 (") 11,254  II 7362 (") 12,142  II 7363 (") 12,987  7364 {U) 14,170  II 7365 (") 10,771  II 7366 (") 11,785  II 7367 (") 12,672   II 7368 n \ 13,517  Il 7369 n 14,700  || 7370 n 11,374  Il 7371 n 12,388  II 7372 n 13,275 No L 93/34 Official Journal of the European Communities 11 . 4 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom ¢ £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ¢ i \  100 kg -  7373 (") 14,120  7375 (U) \ 12,025  \ 7376 (U) I \ 13,039  7380 (w) 12,676  \ 7400 ( ») 5,216  7401 o \ 6,230  7402 (U) I 7,118  I 7403 (")' \ 7,963  \ 7404 ( «) 9,146  \ 7405 o l 5,747  7406 n \ 6,761  \ 7407 (w) 7,648  7408 o .8,493  I 7409 (") \ 9,676  7410 ( ») 6,350  7411 c.) 7,364  7412 ( ») 8,251  \ 7413 n \ 9,096  7415 n 7,001  \ 7416 n \ 8,015  \ 7417 o 8,902  I 7420 n I 7,652  \ 7421 n \ 8,666  7460 n 10,409  \ 7461 \ 11,423  7462 o l 12,311  7463 n 13,156  7464 n \ 14,339  l 7465 n 10,940  7466 n l 11,954  li 7467 n l 12,841  I 7468 n 13,686  li 7470 n 11,543  II 7471 (") l 12,557  li 7472 (u) 13,444  7475 ( ») 12,194  Il 7476 (") \ 13,208 '  7500 ( ») 7,643  li 7501 o 8,657  II 7502 (") 9,544  II 7503 (w) 10,389  Il 7504 (U) 11,572  Il 7505 ( ») \ l 8,173  II 7506 n 9,187  Il 7507 ( ») 10,075 11 . 4 . 88 Official Journal of the European Communities No L 93/35 Positive Negative CN-code Table Additionalcode Notes Germany DM \ Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta ' Portugal Esc  100 kg   I 7508 n 10,920  \ 7509 (") 12,103  I 7510 18 8,776  \ 7511 18 9,790  7512 18 10,678  I 7513 18 11,523  I 7515 C) 9,427  \ 7516 18 \ 10,441  7517 n 11,329  I 7520 o 10,078  7521 11,092  l 7560 c) 10,716  7561 (") \ 11,730  I 7562 n I 12,618  7563 n 13,463  7564 n L 14,646  I 7565 n 11,246  \ 7566 n 12,261  - \ 7567 \ 13,148  I 7568 n \ 13,993  7570 n 11,849  l 7571 n 12,864  ' 7572 n 13,751  7575 n 12,500  II 7576 n ' 13,515  Il 7600 o 10,589  \ 7601 n 11,603  \ 7602 n 12,491  \ 7603 n 13,336  I 7604 n 14,519  7605 n \ 11,120  II 7606 n \ 12,134  \ 7607 n 13,021  7608 n 13,866  Il 7609 n 15,049  Il 7610 (u) 11,723  I 7611 (,.) 12,737  II 7612 (* ¢) 13,624  Il 7613 C) 14,469  II 7615 n 12,374  Il 7616 n \ 13,388  II 7617 n l 14,275  li 7620 (") 13,025  II 7621 (u) 14,039  7700 n 11,838 No L 93/36 Official Journal of the European Communities 11 . 4 . 88 I I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg -  7701 n 12,853  7702 n 13,740  7703 (") 14,585  Il 7704 (") 15,768  Il 7705 (") 12,369  Il 7706 (") 13,383  7707 (") 14,270  7708 n 15,115  Il 7710 n \ 12,972  Il 7711 (u) 13,986  7712 (..) 14,873  7715 (") 13,623  7716 C) 14,637  7720 n 12,014 /  Il 7721 n 13,028  Il 7722 n 13,915  Il 7723 n 14,760  \ 7725 n 12,544  7726 n 13,558  7727 n 14,446  7728 n 15,291  7730 ( ») 13,147  II 7731 n 14,161  \ 7732 n 15,049  7735 n 13,798  7736 n I 14,812  7740 n 15,446  7741 (u) \ 16,460  l 7742 n 17,348  \ 7745 n 15,977  l 7746 n 16,991  \ 7747 n 17,878  l 7750 (") 16,580  l 7751 o 17,594  7760 (u) 18,879  l 7761 (M) \ 19,893  \ 7762 n \ 20,780  I 7765 (") 19,409  I 7766 (M) 20,423  I 7770 n 20,012  I 7771 n 21,026  I 7780 n 22,312  I 7781 n 23,326  I 7785 n 22,842  \ 7786 n 23,856 11 . 4 . 88 Official Journal of the European Communities No L 93/37 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark iii Dkr Italy Lit France FF Greece Dr Ireland £ Ir! Spain Pta Portugal Esc \ \ \  100 kg   I 7800 \ 2,435  \ 7801 l 3,449  \ 7810 \ 22,042  \ 7811 II 23,056  I 7812 \ 23,944  I 7815 Il 22,573  \ 7816 II 23,587  7817 24,474  7820 3,919  7821 4,933  \ 7830 23,176  7831 Il 24,190  Il 7840 6,886  7841 7,900  \ 7860 Il 10,383  Il 7861 Il 11,397  7900 n 3,007  Il 7901 \ 4,021  \\ 7910 n 22,614  II 7911 c.) 23,629  Il 7912 ( ») 24,516  II 7915 n \ 23,145  II 7916 (") 24,159  li 7917 n 25,046  7920 n 4,491  II 7921 n 5,505  7930 o 23,748  li 7931 c) 24,762  li 7940 n 7,458  II 7941 (") 8,472  7960 (") 10,955  || 7961 ( ») 11,969 Amounts to be deducted  51xx \ 0,354  52xx \ 0,749  I 53xx \ 1,199  \ 54xx \ 1,611  55xx l 2,360  \ 56xx \ 3,508  II 570x \ 5,376  571x \ 5,376  \ 572x \ 7,446  573x \ 7,446 No L 93/38 Official Journal of the European Communities 11 . 4 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 574x \  100 kg ­9,573  Il 575x ll 9,573  Il 576x ll 11,700  577x Il 11,700  578x 59xx 13,828 0,354 Amounts to be deducted -l I 61xx I 0,247  I 62xx \ 0,522  \ 63xx \ 0,835   \ 64xx I 1,122  65xx \ 1,644  \ 66xx l 2,444  \ 670x l 3,745  671x \ 3,745  672x ll 5,187  673x ll 5,187  II 674x II 6,669  \\ 675x Il 6,669  II 676x Il 8,151  II 677x Il 8,151  Il 678x Il 9,633  69xx Il 0,247 (*) See the additional code corresponding to the composition of the merchandise . (") If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate . (") For products falling within CN code 2106 90 99, the amounts indicated for additional codes 7001 , 7002, 7003 and 7004 are applicable only to liquid preparations which after diluting or other treatment are intended for the manufacture of beverages for con ­ sumption. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates , added to the product. 11 . 4 . 88 Official Journal of the European Communities No L 93/39 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I \  100 kg ­ 2007 91 10 4 7385 2,347 2007 99 10 5 7387 2,347 2007 99 20 5 7387 Il 2,347 2007 99 31 5 7387 Il 2,347 2007 99 33 5 7387 2,347 2007 99 35 5 7387 2,347 2007 99 39 5 7387 ||\ 2,347 No L 93/40 Official Journal of the European Communities 11 . 4 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts \ Positive Negative CN-code Table Additionalcode Notes Germany . Nether ­ lands United Kingdom Belgium/ . Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1509 10 10 1 1 7298 7299 7314  100 kg - 4,870 4,870 3,103 1509 10 90 1 1 1 7298 7299 7314 5,392 3,625 3,625 1509 90 00 1 1 1 7298 7299 7314 5,356 3,590 3,590 1510 00 10 1 1 1 7298 7299 7314 2,098 2,098 0,332 1510 00 90 1 1 1 7298 7299 7314 2,559 0,793 0,793 11 . 4 . 88 Official Journal of the European Communities No L 93/41 ANNEX II Monetary coefficients Products \ Member States I I I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal - Beef and veal 1,036 __ 1,055 1,010 1,480 1,020 - l  Milk and milk products   1,107   1,055 1,035 1,480 1,035 -  I  Pigmeat   1,061   1,016  1,375 1,021 I  Sugar   1,123   1,055 : 1,035 1,376 1,036  1,094  Cereals 0,990 0,993 1,123   1,065 1,035 1,376 1,036 ... II  Eggs and poultry and albumins   1,072   1,020  1,405   Wine  I IlII 1,026 1,010 1,341 - I II  Processed products (Regulation I I IlIII \ I IIIIIIII (EEC) No 3033/80): I I IlIIIlI IIIIIIIII  to be applied to charges   1,107   1,055 1,035 1,480 1,035 - 1,094  to be applied to refunds : I I I I I II I  cereals 0,990 0,990 1,123   1,065 1,035 1,376 1,036  I  milk   1,107   1,055 1,035 1,480 1,035 ;  I  sugar   1,123   1,055 1,035 1,376 1,036  II  Jams and marmalades III \ I I IlIIIIIIII (Regulation (EEC) No 426/86)   1,123    1,376    Olive oil sector   1,038     1,291   1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 I 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 64,6653 55,2545 Dkr 0,517655 11,9591 10,2187 DM 0,13571 3,13522 2,67895 FF 0,455152 10,5151 8,98483 F1 0,15291 3,53258 3,01849 £ Irl 0,0506579 1,17032  £ 0,0432856  0,854468 Lit  2 310,24 1 974,02 Dr 10,8217 250,007 213,623 Esc 11,0419 255,094 217,97 Pta 9,10023 210,237 179,641